 In the Matter of WILLYS OVERLAND MOTORS, INC.andINTERNATIONALUNION, UNITED AUTOMOBILE WORKERS OF AMERICA, LOCAL No. 12Case No. R-809SECOND AMENDMENT TO DIRECTION OF ELECTIONSDecember 3, 1938On November 17, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision, Certification of Representatives,and Direction of Elections 1 in the above-entitled proceeding.TheDirection provided that elections should be conducted "within fifteen(15) days from the date of this Direction."On November 30, 1938,the Board issued an Amendment to Direction of Elections,2 provid-ing that the election be held "at such time as the Board may here-after direct."The Board hereby amends the Direction of Elections, as amended,by striking therefrom the words "at such time as the Board mayhereafter direct," wherever they appear, and substituting therefor thewords "within fifteen (15) days from December 2, 1938."10 N. L. R. B., No. 12.[SAME TITLE]AMENDMENT TO DECISIONSUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESJanuary 18, 1939On November 17, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision, Certification of Representatives,and Direction of Elections in the above-entitled proceeding.OnNovember 30, 1938, the Board issued an Amendment to Direction ofElections, and on December 3, 1938, a second Amendment to Directionof Elections.In its Decision the Board certified the InternationalAssociation of Machinists, Local No. 105, as the exclusive representa-19 N L. R B. 924.2 9 N. L. R. B. 937.160 DECISIONS AND ORDERS`-161tive for the purposes of collective bargaining of the die sinkers ofWillysOverlandMotors, Inc.,Toledo,Ohio, herein called theCompany.In its Decision the Board found that all employees of the CompanyatToledo, Ohio, including foremen, assistant foremen, foreladies,factory clerical employees, plant protection employees, timekeepers,time checkers, pay-roll clerks, draftsmen, designers, engineers, andemployees in the experimental and research building, but excludingdepartment heads, division superintendents, general foremen, time-study employees, paymasters, assistant paymasters, safety engineers,the private secretary of the personnel manager, and the die sinkersin department 109, may properly constitute a unit appropriate forthe purposes of collective bargaining which would insure to employees'of the Company the full benefit of their right to self-organization andto collective bargaining and otherwise effectuate the policies of theAct.The Board also indicated that maintenance mechanics andmaintenance machinists and clerical employees in the AdministrationBuilding might either be included or excluded from this unit, depend-ing upon the results of the elections, to be discussed below, that theBoard directed.On November 25, 1938, the Company filed with the Board an ap-plication to modify the Decision, Certification of Representatives,and Direction of Elections, and requested that either a further hear-ing be held or that it be permitted to submit written arguments insupport of the application.Thereafter the Board granted the partiespermission to file briefs dealing with the issues raised by the applica-tion, and the Company and International Union, United AutomobileWorkers of America, Local No. 12, herein called the U. A._ W., sub-mitted briefs which have been duly considered.Issues Raised by the Application of the Company -The Company in its application contends that certain other em-ployees should be excluded from the industrial unit claimed by theU. A. W., in addition to the categories of employees excluded there-from in our Decision.The U. A. W. opposes the contentions of theCompany._1.Budget clerks.The budget clerks of the Company, two in num-ber, do essentially the same type of work-as the time-study employeeswhom we have excluded from the unit. It is their duty to determinefactory costs and to. allocate to each department the amount whichcan be spent in the various phases of production.They are profes-sional employees and are required to have technical training.Weagree with the contentions of the Company as to these employees, andthey will, therefore, be excluded from the unit. 162NATIONAL LABOR RELATIONS BOARD2.Private secretaries of the works manager, head of labor rela-tions commzittee, and head of time-study department.The Com-pany contends that the various private secretaries in the plant shouldbe excluded from the unit.With this contention we agree. In ourDecision we excluded the private secretary of the personnel manager.There are three other confidential private secretaries in the plantwhom we will likewise exclude.These are the private secretariesof the works manager, the head of the labor relations committee, andthe head of the time-study department.3.Foremen, assistant foremen, and foreladies.We are not per-suaded by the arguments of the Company that it is inappropriate toinclude these employees within the unit claimed by the U. A. W. Theforemen, assistant foremen, and foreladies are eligible to the U. A. W.,and the record discloses that most of them are members.Despite thefact that these employees exercise minor supervisory powers, underthe circumstances of this case we believe that they may properly beincluded within the bargaining unit, particularly since the only labororganization involved with the question desires their inclusion.44.Timekeepers, time checkers, and pay-roll clerks.These em-ployees, as we stated in our Decision, "are engaged in the mechanicaltask of computing the hours worked, the wages earned, and the draw-ing of pay checks for most of the Company's employees." TheU. A. W. has in the past bargained for them.We do not believethat the nature of the work performed by these employees is suf-ficiently different from that of the other factory clerks, whom wehave included, to warrant splitting off these employees from theindustrial unit.We shall, therefore, include them.-5.Engineers, draftsmen, designers, and employees in the experi-mental and research building.The Company employs a number ofengineers, draftsmen, and designers, some of whom are located in theexperimental and research building and some in the tool design de-partment.These professional employees are all eligible for mem-bership in the Society of Designing Engineers, herein called theS. D. E., a labor organization affiliated with the Federation of Archi-tects,Engineers, Chemists, and Technicians; through this latter or-ganization, the S. D. E. is affiliated with the Congress of IndustrialOrganizations.While the record does not show the number of mem-bers the S. D. E. has at the Company's plant, a representative of theS.D. E. testified that the S. D. E. members desire to bargain throughthe U. A. W. Although it is true that the professional employeesmight be certified as a separate unit if a majority so desired, in theabsence of such a showing we are not convinced that it would be il-'sMatter of Shell Petroleum CorporationandOilWorkers International Union, LocalNo. 567,9 N.L.R. B. 831._ DECISIONS AND ORDERS163logical under the circumstances of this case to include these employeesin the industrial unit.There are a number of other employees, skilled and unskilled, in theexperimental and research building whom the U. A. W. desires toinclude within the unit.We believe that these employees have asufficient community of interest with the other employees withinthe industrial unit to warrant their inclusion.We accordingly amend our Decision with respect to the unitclaimed by the U. A. W. and we find that all employees of theCompany at Toledo, Ohio, including foremen, assistant foremen, f ore-ladies, factory clerical employees, plant protection employees, time-keepers, time checkers, pay-roll clerks, draftsmen, designers, engi-neers, and employees in the experimental and research building, butexcluding department heads, division superintendents, general fore-men, time-study employees, budget clerks, paymasters, assistant pay-masters, safety engineers, the private secretaries of the personnelmanager, the works manager, the head of the labor relations com-mittee, and the head of the time-study department, and the diesinkers in department 109, may properly constitute a unit appropriatefor the purposes of collective bargaining which would insure to em-ployees of the Company the full benefit of their right to self-organ-ization and collective bargaining and otherwise effectuate the policiesof the Act.As indicated below, maintenance mechanics and main-tenance machinists, and clerical employees in the AdministrationBuilding will also be excluded from the unit.The Conduct of the ElectionsIn its Decision the Board made no final determination as to theappropriate units for the purposes of collective bargaining with the'Company, except with respect to the die sinkers in department 109.The U. A. W. had contended that all employees of the Company,including clerical employees, but with certain exceptions, constituteda single appropriate unit.Mechanics Educational Society of Amer-ica, Local No. 4, herein called the M. E. S. A., contended that certainmaintenance mechanics and maintenance machinists in six depart-ments constituted a separate appropriate unit.Although not up-holding the contentions of the M. E. S. A. that a departmental unitwould be proper, the Board directed that an election be held amongall the maintenance mechanics and maintenance machinists, includ-ing all such employees in departments 110, 364, 365, 367, 368, and370,- but excluding production and experimental mechanics and ma-chinists, plumbers, and electricians to determine whether they wishto be, represented by the M. E. S. A. or the U. A. W. The Boardstated: "If'these employees choose the M. E. S. A., they will be a sep- 164NATIONAL LABOR RELATIONS BOARDarate and distinct appropriate unit. If they choose the U. A. W.,they will be merged into the Company-wide industrial unit." Simi-larly, an election was directed among the clerical employees in theAdministration Building, these employees to be included within theindustrial unit if a majority chose the U. A. W.Otherwise theywere to be excluded from this unit.Pursuant to the Direction of Elections, as amended, describedabove, elections by secret ballot were conducted on December 7, 1938,under the direction and supervision of the Regional Director for theEighth Region (Cleveland, Ohio).On December 8, 1938, the -Re-gional Director, acting pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,issued and duly served upon the parties an Intermediate Report onthe elections.No objections or exceptions to the Intermediate Re-port have been filed by any of the parties.As to the, balloting among the maintenance mechanics and main-tenance machinists, including 'all such employees in departments 110,364, 365, 367, 368, and 370, but excluding production and experimentalmechanics and machinists, plumbers, and electricians, the RegionalDirector reported'as follows:Total number of employees eligible_______________________________ 103Total number of ballots cast____________________________________ 100Total number of votes for the Mechanics Educational Society ofAmerica, Local No. 4------------------------------------------ 96Total number of votes for the International Union, United Auto-mobileWorkers of America, Local No. 12----------------------4Total number of blank ballots___________________________________0Total number of void ballots____________________________________0Totalnumberof challenged votes________________________________0As to the balloting among the clerical employees in the Adminis-tration Building, excluding supervisory officials, the Regional Di-rector reported as follows :Total number of employees eligible_____________________________ 104Total number of ballots cast____________________________________99Total number of votes for the International Union, United Auto-mobile Workers of America, Local No. 12______________________3Total number of votes against the International Union, UnitedAutomobile Workers of America, Local No.12__________________96Total number of blank ballots___________________________________0Total number of void ballots____________________________________0Total number of challenged votes________________________________0It therefore appears that the maintenance mechanicsand main-tenance machinists, including all such employees in departments 110,364, 365, 367, 368, and 370, but excluding production and experi-mental mechanics and machinists, plumbers, and electricians,coI'isti-tute a unit appropriate for the purposes of collectivebargaining, DECISIONS AND ORDERS165and that the M. E. S. A. has been designated and selected by amajority of said unit as their representative for the purposes ofcollective bargaining, and we will so find.In our Decision, the parties stipulated, and we found, that theU. A. W. had as members a substantial majority of all the employeesof the Company eligible to its membership, but we withheld certi-fication from the U. A. W. pending the elections and the final deter-mination of the units.The elections reveal that, in addition to themaintenance mechanics and maintenance machinists, the clerical em-ployees in the Administration Building should be excluded from theindustrial unit for which the U. A. W. has been designated andselected as bargaining representative.We will certify the U. A. W.as the exclusive representative of the industrial unit which we findappropriate.Upon the basis of the entire record, the Board makes the followingSUPPLEMENTAL FINDINGS OF FACTWe find that all employees of the Company at Toledo, Ohio, in-eluding foremen, assistant foremen, foreladies, factory clericalemployees, plant protection employees, timekeepers, time checkers,pay-roll clerks, draftsmen, designers, engineers, and employees inthe experimental and research building, but excluding departmentheads, division superintendents, general foremen, time-study em-ployees, budget clerks, paymasters,assistantpaymasters, safety engi-neers, the private secretaries of the personnel manager, the worksmanager, the head of the labor relations committee,- and the head ofthe time-study department, the die sinkers, the maintenance me-chanics and maintenance machinists, and the clerical employees inthe Administration Building, constitute a unit appropriate for thepurposes of collective bargaining and that said unit will insure toemployees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise effectuate thepolicies of the Act.We find that the U. A. W. has been designated and selected by amajority of the above-described unit as their representative for thepurposes of collective bargaining.It is, therefore, the exclusive rep-resentative of all employees in such unit for the purposes of collectivebargaining, and we will so certify.We find that the maintenance mechanics and maintenance machin-ists of the Company at Toledo, Ohio, including all such employeesin departments 110, 364, 365, 367, 368, and 370, but excluding pro-duction andexperimentalmechanics and machinists, plumbers, andelectriciansconstitute a unit appropriate for the purposes of collec-tive bargaining and that said unit will insure to employees of` the147841-39-vol. 10-12 166NATIONAL LABOR RELATIONS BOARDCompany the full benefit of their right to self-organization and tocollective bargaining and otherwise effectuate the policies of the Act.Upon the basis of the above findings of fact, the Amendment toDecision, and upon the entire record in the proceeding, the Boardmakes the following :SUPPLEMENTAL CONCLUSIONS OF LAW1.All employees of the Company at Toledo, Ohio, including fore-men, assistant foremen, foreladies, factory clerical employees, plantprotection employees, timekeepers, time checkers, pay-roll clerks,draftsmen, designers, engineers, and employees in the experimentaland research building, but excluding department heads, division super-intendents, general foremen, time-study employees, budget clerks,paymasters, assistant paymasters, safety engineers, the private secre-taries of the personnel manager, the works manager, the head of thelabor relations conunittee, and the head of the time-study department,the die sinkers, the maintenance mechanics and maintenance ma-chinists, and the clerical employees in the Administration Buildingconstitute a unit for collective bargaining, within the meaning ofSection 9 (b) of the National Labor Relations Act.2.International Union, United Automobile Workers of America,Local No. 12, is the exclusive representative of all the employees insuch unit for the purposes of collective bargaining, within the meaningof Section 9 (a) of the National Labor Relations Act.3.The maintenance mechanics and maintenance machinists of theCompany at Toledo, Ohio, including all such employees in depart-ments 110, 364, 365, 367, 368, and 370, but excluding production andexperimental mechanics and machinists, plumbers, and electriciansconstitute a unit for collective bargaining within the meaning of Sec-tion 9 (b) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 1,,as amended,IT IS HEREBY CERTIFIED that International Union, United Automo-bileWorkers of America, Local No. 12, has been designated andselected by a majority of all employees of Willys Overland Motors,Inc.,Toledo, Ohio, including foremen, assistant foremen, foreladies,factory clerical employees, plant protection employees, timekeepers,time checkers, pay-roll clerks, draftsmen, designers, engineers, and DECISIONS AND ORDERS167employees in the experimental and research building, but excludingdepartment heads, division superintendents, general foremen, time-study employees, budget clerks, paymasters, assistant paymasters,safety engineers, the private secretaries of the personnel manager,the works manager, the head of the labor relations committee, andthe head of the time-study department, the die sinkers, the main-tenance mechanics and maintenance machinists, and the clerical em-ployees in the Administration Building, as their representative forthe purposes of collective bargaining and that, pursuant to the provi-sions of Section 9 (a) of the Act, International Union, United Auto-mobile Workers of America, Local No. 12, is the exclusive representa-tive of all such employees for the purposes of collective bargainingin respect to rates of pay, wages, hours of employment, and otherconditions of employment.IT ISHEREBY CERTIFIED that MechanicsEducationalSocietyofAmerica, Local No. 4, has been designated and selected by a majorityof the maintenance mechanics and maintenance machinists of WillysOverland Motors, Inc., Toledo, Ohio, including all such employees indepartments 110, 364, 365, 367, 368, and 370, but excluding productionand experimental mechanics and machinists, plumbers, and electri-cians,as their representative for the purposes of collective bargain-ing and that, pursuant to the provisions of Section 9 (a) of the Act,Mechanics Educational Society of America, Local No. 4, is the exclu-sive representative of all such employees for the purposes of collec-tive bargaining in respect to rates of pay, wages, hours of employ-ment, and other conditions of employment.10 N. L.R. B., No. 12a.